
	
		110th CONGRESS
		1st Session
		S. 2290
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 16731 Santa Ana Avenue in Fontana, California,
		  as the Beatrice E. Watson Post Office Building.
	
	
		1.Beatrice E. Watson Post Office
			 Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 16731 Santa Ana Avenue in Fontana, California, shall be
			 known and designated as the Beatrice E. Watson Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Beatrice
			 E. Watson Post Office Building.
			
	
		
			Passed the Senate
			 November 16, 2007.
			
			Secretary
		
	
	
	
